DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/31/2021 has been entered.  Claims 11-18 & 21-23 remain pending in the application.  Claim 23 is entered as new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Thot on 04/06/2021.

The application has been amended as follows: 
Claim 18 should read --The motor vehicle vacuum pump as recited in claim 11, wherein the valve seat comprises fewer than 50 of the microgrooves.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 11, the prior art of record teaches a vacuum pump with pumping and outlet chambers, a separation wall with a valve seat, an outlet valve and microgrooves on the valve seat but does not teach “when the closing body is in a fully closed position so that the closing body fully rests on the valve seat, the first longitudinal end of the microgrooves is open to the valve opening and the second longitudinal end of the microgrooves is open to the outlet 
Claims 12-18, 21 & 22 depends on Claim 11, and are therefore also allowable.

As to Claim 23, the prior art of record teaches a vacuum pump with pumping and outlet chambers, a separation wall with a valve seat, an outlet valve and microgrooves on the valve seat but does not teach “when the closing body is in a fully closed position so that the closing body fully rests on the valve seat, the first longitudinal end of the microgrooves is open to the valve opening and the valve seat extends laterally beyond an edge of the closing body”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 23.  The closest art of record is Friesen (EP1953389), in view of Tanihara (U.S. PGPub 2010/0155382).  However, Friesen does not explicitly state or show the relative sizes of the valve seat or closing body.  Therefore one of ordinary skill in the art cannot conclude where the edge of the Friesen closing body is in relation to the edge of the Friesen valve seat.  It would not be obvious to one of ordinary skill in the art to modify Friesen, in view of Tanihara, without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 23, is neither anticipated nor made obvious by the prior art of record.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID N BRANDT/Examiner, Art Unit 3746